Opinion by
Mr. Chief Justice Sterrett,
In December, 1898, plaintiff had a judgment in the above entitled case against D. C. Mohn, on which he then issued an execution. Before any levy was made, an arrangement was effected between plaintiff and defendant, whereby it became unnecessary to proceed with the execution, and the writ was accordingly ordered staid by plaintiff’s attorneys. In January following the appellees, P. J. Reilly and others, labor-claim creditors of said Mohn, interposed and, claiming the right to control plaintiff’s execution, obtained a rule to show cause why the indorsement on execution staying the writ should not be stricken off and the sheriff ordered to proceed, etc., “ for the purpose of paying said laborers their respective claims.”
*398In May following, the rule to show cause was made absolute. In his opinion making the order, the learned assistant law judge of the court below says : “ We are of opinion that, the moment the levy was made, the liens of the claimants for wages attached and were entitled to be paid under the writ of execution in this ease.”
This is a mistaken view of the law. The plaintiff, acting in good faith, had an undoubted right to settle and adjust his claim against Mohn, and order his writ staid in accordance therewith, without consulting the labor-claim creditors. It was not their affair, and in the absence of any authority, statutory or otherwise, these creditors had no right to interfere with the execution. The act of assembly, under which they claim the right to do so, provides that wage earners’ claims, properly within the scope of its provisions, are simply “ to be preferred and first paid out of the proceeds of sale,” etc. In other words, there is no preference until the sale, either judicial, or in connection with the winding up of their debtor’s business. This appears to have been clearly settled in Wilkinson v. Patton, 162 Pa. 12, in which our brother Fell, speaking for the court, said: “ The method provided for the enforcement of the claim for wages is that ‘ it shall be preferred and first paid out of the proceeds of such sale.’ This evidently refers to a sale effected by legal process where a fund is raised for distribution.” It was never intended that there should be a specific lien on the property in the hands of the owner or of the vendee.
There is nothing in the case that requires extended discussion. The contention of the labor-claim creditors in this case was wholly unwarranted; and hence the learned judge erred in striking off the order staying the execution. Both assignments of error are sustained.
Decree reversed, and order staying the execution reinstated; costs in the court below and here to be paid by the appellee, P. J. Reilly, and others.